                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

NICKARLOS A. BANKS,                                                     PLAINTIFF
ADC #106872

v.                         CASE NO. 5:18-CV-00293 BSM

WENDY KELLEY, et al.                                                DEFENDANTS

                                      ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 33] is adopted, and the Doe defendants are

dismissed without prejudice.

      IT IS SO ORDERED this 18th day of September 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
